UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K xANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended November30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number:001-31913 NOVAGOLD RESOURCES INC. (Exact Name of Registrant as Specified in Its Charter) British Columbia N/A (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 789 West Pender Street, Suite 720 Vancouver, British Columbia, Canada V6C 1H2 (Address of Principal Executive Offices) (Zip Code) (604) 669-6227 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Shares, no par value NYSE MKT Securities registered pursuant to Section12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Based on the last sale price on the NYSE-MKT of the registrant's Common Shares on May 31, 2013 (the last business day of the registrant's most recently completed second fiscal quarter) of $2.52 per share, the aggregate market value of the voting Common Shares held by non-affiliates was approximately $494,525,075. Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso No x As of February 6, 2014, the registrant had 317,297,868 Common Shares, no par value, outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the registrant’s definitive proxy statement to be filed with the Securities and Exchange Commission pursuant to Regulation 14A not later than March30, 2014, in connection with the registrant’s 2014 annual meeting of stockholders, are incorporated herein by reference into Part III of this Annual Report on Form10-K. NOVAGOLD RESOURCES INC. TABLE OF CONTENTS Page PART I 13 Item 1. Business 13 Item 1A.Risk Factors 18 Item 1B. Unresolved Staff Comments 31 Item 2. Properties 32 Item 3.Legal Proceedings 56 Item 4. Mine Safety Disclosures 56 PART II 57 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 57 Item 6. Selected Financial Data 59 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 60 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 67 Item 8. Financial Statements and Supplementary Data 68 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 94 Item 9A. Controls and Procedures 94 Item 9B. Other Information 94 PART III 95 Item 10. Directors, Executive Officers and Corporate Governance 95 Item 11. Executive Compensation 95 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 95 Item 13. Certain Relationships and Related Transactions, and Director Independence 95 Item 14. Principal Accountant Fees and Services 96 PART IV 97 Item 15. Exhibits and Financial Statement Schedules 97 Unless the context otherwise requires, the words “we,” “us,” “our,” the “Company” and “NOVAGOLD” refer to NOVAGOLD RESOURCES INC., a British Columbia corporation, and its subsidiaries as of November30, 2013. CHANGE OF REPORTING STATUS Effective December1, 2013, we ceased to be a “foreign private issuer” as defined in Rule3b-4 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and became subject to the rules and regulations under the Exchange Act applicable to U.S. domestic issuers.As a result, we are filing an Annual Report on Form10-K beginning with the fiscal year ended November30, 2013.Our prior years’ annual reports were filed on Form40-F. CURRENCY References in this report to $ refer to United States currency and C$ to Canadian currency. CAUTIONARY NOTE TO U.S. INVESTORS REGARDING ESTIMATES OF MEASURED, INDICATED AND INFERRED RESOURCES AND PROVEN AND PROBABLE RESERVES We are a mineral exploration company engaged in the exploration and development of mineral properties.As used in this Annual Report on Form10-K, the terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101—Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (CIM)—CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended.These definitions differ from the definitions in the United States Securities and Exchange Commission (SEC) Industry Guide 7 (“SEC Industry Guide 7”) under the United States Securities Act of 1933, as amended (the “Securities Act”).Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves, and the primary environmental analysis or report must be filed with the appropriate governmental authority.The terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in, and required to be disclosed by, NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that all or any part of a mineral deposit in these categories will ever be converted into reserves. “Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all, or any part, of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable. Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC standards as in place tonnage and grade without reference to unit measures.Accordingly, information contained in this report and the documents incorporated by reference herein contain descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. The term “mineralized material” as used in this Annual Report on Form10-K, although permissible under SEC Industry Guide 7, does not indicate “reserves” by SEC Industry Guide 7 standards.We cannot be certain that any part of the mineralized material will ever be confirmed or converted into SEC Industry Guide 7 compliant “reserves”.Investors are cautioned not to assume that all or any part of the mineralized material will ever be confirmed or converted into reserves or that mineralized material can be economically or legally extracted. FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K contains forward-looking statements or information within the meaning of Canadian securities laws and the United States Private Securities Litigation Reform Act of 1995 concerning anticipated results and developments in our operations in future periods, planned exploration activities, the adequacy of our financial resources and other events or conditions that may occur in the future.These forward-looking statements may include statements regarding perceived merit of properties, exploration results and budgets, mineral reserves and resource estimates, work programs, capital expenditures, operating costs, cash flow estimates, production estimates and similar statements relating to the economic viability of a project, timelines, strategic plans, including our plans and expectations relating to the Donlin Gold and Galore Creek projects, completion of transactions, market prices for precious and base metals, or other statements that are not statements of fact.These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management.Statements concerning mineral resource estimates may also be deemed to constitute “forward-looking statements” to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. 4 Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, identified by words or phrases such as “expects”, “is expected”, “anticipates”, “believes”, “plans”, “projects”, “estimates”, “assumes”, “intends”, “strategy”, “goals”, “objectives”, “potential”, “possible” or variations thereof or stating that certain actions, events, conditions or results “may”, “could”, “would”, “should”, “might” or “will” be taken, occur or be achieved, or the negative of any of these terms and similar expressions) are not statements of historical fact and may be forward-looking statements. Forward-looking statements are based on a number of material assumptions, including those listed below, which could prove to be significantly incorrect: · our ability to achieve production at any of our mineral exploration and development properties; · estimated capital costs, operating costs, production and economic returns; · estimated metal pricing, metallurgy, mineability, marketability and operating and capital costs, together with other assumptions underlying our resource and reserve estimates; · our expected ability to develop adequate infrastructure and that the cost of doing so will be reasonable; · assumptions that all necessary permits and governmental approvals will be obtained; · assumptions made in the interpretation of drill results, the geology, grade and continuity of our mineral deposits; · our expectations regarding demand for equipment, skilled labor and services needed for exploration and development of mineral properties; and · our activities will not be adversely disrupted or impeded by development, operating or regulatory risks. Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those reflected in the forward-looking statements, including, without limitation: · uncertainty of whether there will ever be production at our mineral exploration and development properties; · uncertainty of estimates of capital costs, operating costs, production and economic returns; · uncertainties relating to the assumptions underlying our resource and reserve estimates, such as metal pricing, metallurgy, mineability, marketability and operating and capital costs; · risks related to our ability to commence production and generate material revenues or obtain adequate financing for our planned exploration and development activities; · risks related to our ability to finance the development of our mineral properties through external financing, strategic alliances, the sale of property interests or otherwise; · risks related to the third parties on which we depend for our exploration and development activities; · dependence on cooperation of joint venture partners in exploration and development of properties; · credit, liquidity, interest rate and currency risks; · risks related to market events and general economic conditions; · uncertainty related to inferred mineral resources; · risks and uncertainties relating to the interpretation of drill results, the geology, grade and continuity of our mineral deposits; · risks related to lack of infrastructure required to develop, construct, and operate our mineral properties; · mining and development risks, including risks related to infrastructure, accidents, equipment breakdowns, labor disputes or other unanticipated difficulties with, or interruptions in, development, construction or production; · the risk that permits and governmental approvals necessary to develop and operate mines on our properties will not be available on a timely basis, subject to reasonable conditions, or at all; · commodity price fluctuations; · risks related to governmental regulation and permits, including environmental regulation; · risks related to the need for reclamation activities on our properties and uncertainty of cost estimates related thereto; · uncertainty related to title to our mineral properties; · uncertainty related to unsettled aboriginal rights and title in British Columbia; · our history of losses and expectation of future losses; · uncertainty as to the outcome of potential litigation; · uncertainty inherent in litigation including the effects of discovery of new evidence or advancement of new legal theories, the difficulty of predicting decisions of judges and juries and the possibility that decisions may be reversed on appeal; · risks related to default under our unsecured convertible notes; 5 · risks related to our majority shareholder; · risks related to increases in demand for equipment, skilled labor and services needed for exploration and development of mineral properties, and related cost increases; · increased competition in the mining industry; · our need to attract and retain qualified management and technical personnel; · risks related to our current practice of not using hedging arrangements; · uncertainty as to our ability to acquire additional commercially mineable mineral rights; · risks related to the integration of potential new acquisitions into our existing operations; · risks related to unknown liabilities in connection with acquisitions; · risks related to conflicts of interests of some of the directors of the Company; · risks related to global climate change; · risks related to opposition to our operations at our mineral exploration and development properties from non-governmental organizations or civil society; · uncertainty as to our ability to maintain the adequacy of internal control over financial reporting as per the requirements of the Sarbanes-Oxley Act; and · increased regulatory compliance costs relating to the Dodd-Frank Act. This list is not exhaustive of the factors that may affect any of our forward-looking statements.Forward-looking statements are statements about the future and are inherently uncertain, and our actual achievements or other future events or conditions may differ materially from those reflected in the forward-looking statements due to a variety of risks, uncertainties and other factors, including, without limitation, those referred to in this Annual Report on Form10-K under the heading “Risk Factors” and elsewhere. Our forward-looking statements contained in this Annual Report on Form10-K are based on the beliefs, expectations and opinions of management as of the date of this report.We do not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change, except as required by law.For the reasons set forth above, investors should not place undue reliance on forward-looking statements. GLOSSARY OF TECHNICAL TERMS The following technical terms defined in this section are used throughout this Annual Report on Form10-K. alluvial A placer formed by the action of running water, as in a stream channel or alluvial fan; also said of the valuable mineral (e.g. gold or diamond) associated with an alluvial placer. arsenopyrite The common arsenic mineral and principal ore of arsenic; occurs in many sulfide ore deposits, particularly those containing lead, silver and gold. alteration Refers to the process of hydrothermal fluids (hot water) changing primary rock minerals (such as quartz, feldspar and hornblende) to secondary minerals (quartz, carbonate and clay minerals). assay A metallurgical analysis used to determine the quantity (or grade) of various metals in a sample. bornite A copper iron sulfide mineral (Cu5FeS4). breccia A rock in which angular fragments are surrounded by a mass of fine-grained minerals. chalcopyrite A copper iron sulfide mineral (CuFeS2). concentrate A clean product recovered in flotation, which has been upgraded sufficiently for downstream processing or sale. cutoff grade When determining economically viable mineral reserves, the lowest grade of mineralized material that can be mined and processed at a profit. cyanidation A metallurgical technique, using a dilute cyanide solution, for extracting gold from ore by dissolving the gold into solution. dike A tabular igneous intrusion that cuts across the bedding of the host rock. 6 doré A semi-pure alloy of gold and silver. electrowinning The deposition of gold from solution to cathodes by passing electric current from anodes through gold-bearing solution. extrusive Said of igneous rock that has been erupted onto the surface of the Earth. geotechnical Said of tasks or analysis that provide representative data of the geological rock quality in a known volume. flotation A process used for the concentration of minerals, especially within base metal systems. geohazard A geologic state that may lead to widespread damage or risk, such as a landslide, debris flow, avalanche, etc. grade Quantity of metal or mineral per unit weight of host rock. greywacke A variety of sandstone generally characterized by its hardness, dark color, and poorly sorted angular grains of quartz, feldspar, and small rock fragments set in a compact, clay-fine matrix. host rock A body of rock serving as a host for other rocks or for mineral deposits. hydrothermal Pertaining to hot aqueous solutions of magmatic origin which may transport metals and minerals in solution. intrusive Said of igneous rock formed by the consolidation of magma intruded into other rocks. lithology The character of a rock described in terms of its structure, color, mineral composition, grain size, and arrangement of its component parts. mafic Igneous rocks composed mostly of dark, iron- and magnesium-rich minerals. massive Said of a mineral deposit, especially of sulfides, characterized by a great concentration of mineralization in one place, as opposed to a disseminated or veinlike deposit. mineral A naturally formed chemical element or compound having a definite chemical composition and, usually, a characteristic crystal form. mineral deposit A mineralized body which has been physically delineated by sufficient drilling, trenching, and/or underground work, and found to contain a sufficient average grade of metal or metals to warrant further exploration and/or development expenditures. mineralization A natural occurrence in rocks or soil of one or more yielding minerals or metals. net present value (NPV) The sum of the value on a given date of a series of future cash payments and receipts, discounted to reflect the time value of money and other factors such as investment risk. ore Rock containing metallic or non-metallic materials that can be mined and processed at a profit. placer An alluvial deposit of sand and gravel, which may contain valuable metals. porphyry An igneous rock of any composition that contains conspicuous phenocrysts (large crystals or mineral grains) in a fine-grained groundmass. pyrite An iron sulfide mineral (FeS2), the most common naturally occurring sulfide mineral. pyrrhotite An unusual, generally weakly magnetic, iron sulfide mineral with varying iron content (Fe1-x S (x0 to 0.2)). 7 RC (reverse circulation) A type of drilling using dual-walled drill pipe in which the material drilled, water and mud are circulated up the center pipe while air is blown down the outside pipe. realgar An arsenic sulfide mineral (As4 S4). reclamation Restoration of mined land to original contour, use, or condition. rhyodacite A volcanic, high-silica rock composed of mostly quartz and feldspar. sedimentary Said of rock formed at the Earth’s surface from solid particles, whether mineral or organic, which have been moved from their position of origin and re-deposited, or chemically precipitated. shale A fine-grained detrital (transported by wind, water, or ice) sedimentary rock, formed by the consolidation of clay, silt, or mud. sill An intrusive sheet of igneous rock of roughly uniform thickness that has been forced between the bedding planes of existing rock. stockwork A three-dimensional network of closely spaced planar to irregular veinlets. stibnite An antimony sulfide mineral (Sb2S3). strike The direction, or bearing from true north, of a vein or rock formation measured on a horizontal surface. sulfide A compound of sulfur and some other metallic element. syngenetic Relating to or denoting a mineral deposit or formation produced at the same time as the host rock. tailings Uneconomic material produced by a mineral processing plant which is disposed of in a manner meeting government regulation and which may involve a permanent impoundment facility or which may involve the discharge of material to the environment in a manner regulated by the government authority. vein A thin, sheet-like crosscutting body of hydrothermal mineralization, principally quartz. waste rock Barren or submarginal rock that has been mined but is not of sufficient value to warrant treatment and is therefore removed ahead of the milling processes. Canadian NI 43-101 Definitions: Canadian standards of disclosure for mineral projects. Mineral Reserve The economically mineable part of a Measured or Indicated Mineral Resource demonstrated by at least a Preliminary Feasibility Study. This Study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. A Mineral Reserve includes diluting materials and allowances for losses that may occur when the material is mined. Mineral reserves are those parts of mineral resources which, after the application of all mining factors, result in an estimated tonnage and grade which, in the opinion of the Qualified Person(s) (as defined in NI 43-101) making the estimates, is the basis of an economically viable project after taking account of all relevant processing, metallurgical, economic, marketing, legal, environment, socio-economic and governmental factors. Mineral reserves are inclusive of diluting material that will be mined in conjunction with the mineral reserves and delivered to the treatment plant or equivalent facility. The term “mineral reserve” need not necessarily signify that extraction facilities are in place or operative or that all governmental approvals have been received. It does signify that there are reasonable expectations of such approvals. 8 Mineral reserves are subdivided in order of increasing confidence into probable mineral reserves and proven mineral reserves. A probable mineral reserve has a lower level of confidence than a proven mineral reserve. Proven Mineral Reserve The economically mineable part of a Measured Mineral Resource demonstrated by at least a Preliminary Feasibility Study. This Study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. Application of the Proven Mineral Reserve category implies that the Qualified Person has the highest degree of confidence in the estimate with the consequent expectation in the minds of the readers of the report. The term should be restricted to that part of the deposit where production planning is taking place and for which any variation in the estimate would not significantly affect potential economic viability. Probable Mineral Reserve The economically mineable part of an Indicated and, in some circumstances, a Measured Mineral Resource demonstrated by at least a Preliminary Feasibility Study. This Study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. Mineral Resource A concentration or occurrence of diamonds, natural solid inorganic material, or natural solid fossilized organic material including base and precious metals, coal, and industrial minerals in or on the Earth’s crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction. The location, quantity, grade, geological characteristics and continuity of a Mineral Resource are known, estimated or interpreted from specific geological evidence and knowledge. The term Mineral Resource covers mineralization and natural material of intrinsic economic interest which has been identified and estimated through exploration and sampling and within which Mineral Reserves may subsequently be defined by the consideration and application of technical, economic, legal, environmental, socio-economic and governmental factors. The phrase ‘reasonable prospects for economic extraction’ implies a judgment by the Qualified Person in respect of the technical and economic factors likely to influence the prospect of economic extraction. A Mineral Resource is an inventory of mineralization that under realistically assumed and justifiable technical and economic conditions might become economically extractable. These assumptions must be presented explicitly in both public and technical reports. Mineral Resources are sub-divided, in order of increasing geological confidence, into Inferred, Indicated and Measured categories. An Inferred Mineral Resource has a lower level of confidence than that applied to an Indicated Mineral Resource. An Indicated Mineral Resource has a higher level of confidence than an Inferred Mineral Resource but has a lower level of confidence than a Measured Mineral Resource. Measured Mineral Resource That part of a Mineral Resource for which quantity, grade or quality, densities, shape, and physical characteristics are so well established that they can be estimated with confidence sufficient to allow the appropriate application of technical and economic parameters, to support production planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration, sampling and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough to confirm both geological and grade continuity. Mineralization or other natural material of economic interest may be classified as a Measured Mineral Resource by the Qualified Person when the nature, quality, quantity and distribution of data are such that the tonnage and grade of the mineralization can be estimated to within close limits and that variation from the estimate would not significantly affect potential economic viability. This category requires a high level of confidence in, and understanding of, the geology and controls of the mineral deposit. Indicated Mineral Resource That part of a Mineral Resource for which quantity, grade or quality, densities, shape and physical characteristics, can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough for geological and grade continuity to be reasonably assumed. 9 Mineralization may be classified as an Indicated Mineral Resource by the Qualified Person when the nature, quality, quantity and distribution of data are such as to allow confident interpretation of the geological framework and to reasonably assume the continuity of mineralization. The Qualified Person must recognize the importance of the Indicated Mineral Resource category to the advancement of the feasibility of the project. An Indicated Mineral Resource estimate is of sufficient quality to support a Preliminary Feasibility Study which can serve as the basis for major development decisions. Inferred Mineral Resource That part of a Mineral Resource for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity. The estimate is based on limited information and sampling gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes. Due to the uncertainty that may be attached to Inferred Mineral Resources, it cannot be assumed that all or any part of an Inferred Mineral Resource will be upgraded to an Indicated or Measured Mineral Resource as a result of continued exploration. Confidence in the estimate is insufficient to allow the meaningful application of technical and economic parameters or to enable an evaluation of economic viability worthy of public disclosure. Inferred Mineral Resources must be excluded from estimates forming the basis of feasibility or other economic studies. Advanced Property A property that has mineral reserves or mineral resources, the potential economic viability of which is supported by a preliminary economic assessment, a pre-feasibility study, or a feasibility study. Early Stage Exploration Property A property for which the technical report being filed has no current mineral resources or mineral reserves defined and no drilling or trenching proposed. Mineral Project Any exploration, development or production activity, including a royalty or similar interest in these activities, in respect of diamonds, natural solid inorganic material, or natural solid fossilized organic material including base and precious metals, coal, and industrial minerals. Qualified Person An individual who is an engineer or geoscientist with at least five years of experience in mineral exploration, mine development or operation or mineral project assessment, or any combination of these; has experience relevant to the subject matter of the mineral project and the technical report; and is a member or licensee in good standing of a professional association. The Qualified Person(s) should be clearly satisfied that they could face their peers and demonstrate competence and relevant experience in the commodity, type of deposit and situation under consideration. If doubt exists, the person must either seek or obtain opinions from other colleagues or demonstrate that he or she has obtained assistance from experts in areas where he or she lacked the necessary expertise. Determination of what constitutes relevant experience can be a difficult area and common sense has to be exercised. For example, in estimating Mineral Resources for vein gold mineralization, experience in a high-nugget, vein-type mineralization such as tin, uranium etc. should be relevant whereas experience in massive base metal deposits may not be. As a second example, for a person to qualify as a Qualified Person in the estimation of Mineral Reserves for alluvial gold deposits, he or she would need to have relevant experience in the evaluation and extraction of such deposits. Experience with placer deposits containing minerals other than gold, may not necessarily provide appropriate relevant experience for gold. In addition to experience in the style of mineralization, a Qualified Person preparing or taking responsibility for Mineral Resource estimates must have sufficient experience in the sampling, assaying, or other property testing techniques that are relevant to the deposit under consideration in order to be aware of problems that could affect the reliability of the data. Some appreciation of extraction and processing techniques applicable to that deposit type might also be important. Estimation of Mineral Resources is often a team effort, for example, involving one person or team collecting the data and another person or team preparing the Mineral Resource estimate. Within this team, geologists usually occupy the pivotal role. Estimation of Mineral Reserves is almost always a team effort involving a number of technical disciplines, and within this team mining engineers have an important role. Documentation for a Mineral Resource and Mineral Reserve estimate must be compiled by, or under the supervision of, a Qualified Person(s), whether a geologist, mining engineer or member of another discipline. It is recommended that, where there is a clear division of responsibilities within a team, each Qualified Person should accept responsibility for his or her particular contribution. For example, one Qualified Person could accept responsibility for the collection of Mineral Resource data, another for the Mineral Reserve estimation process, another for the mining study, and the project leader could accept responsibility for the overall document. It is important that the Qualified Person accepting overall responsibility for a Mineral Resource and/or Mineral Reserve estimate and supporting documentation, which has been prepared in whole or in part by others, is satisfied that the other contributors are Qualified Persons with respect to the work for which they are taking responsibility and that such persons are provided adequate documentation. 10 Professional Association A self-regulatory organization of engineers, geoscientists, or both engineers and geoscientists that is given authority or recognition by statute in a jurisdiction of Canada or a foreign (non-Canadian) association that is generally accepted within the international mining community as a reputable professional association; admits individuals on the basis of their academic qualifications, experience, and ethical fitness; requires compliance with the professional standards of competence and ethics established by the organization; requires or encourages continuing professional development; and has and applies disciplinary powers, including the power to suspend or expel a member regardless of where the member practices or resides. Feasibility Study A comprehensive technical and economic study of the selected development option for a mineral project that includes appropriately detailed assessments of realistically assumed mining, processing, metallurgical, economic, marketing, legal, environmental, social and governmental considerations together with any other relevant operational factors and detailed financial analysis, that are necessary to demonstrate at the time of reporting that extraction is reasonably justified (economically mineable). The results of the study may reasonably serve as the basis for a final decision by a proponent or financial institution to proceed with, or finance, the development of the project. The confidence level of the study will be higher than that of a Pre-Feasibility Study. Pre-Feasibility Study A comprehensive study of a range of options for the technical and economic viability of a mineral project that has advanced to a stage where a preferred mining method, in the case of underground mining, or the pit configuration, in the case of an open pit, is established and an effective method of mineral processing is determined. It includes a financial analysis based on reasonable assumptions on mining, processing, metallurgical, economic, marketing, legal, environmental, social and governmental considerations and the evaluation of any other relevant factors which are sufficient for a Qualified Person, acting reasonably, to determine if all or part of the Mineral Resource may be classified as a Mineral Reserve. Preliminary Economic Assessment A study, other than a pre-feasibility or feasibility study, that includes an economic analysis of the potential viability of mineral resources. Exploration Information Geological, geophysical, geochemical, sampling, drilling, trenching, analytical testing, assaying, mineralogical, metallurgical and other similar information concerning a particular property that is derived from activities undertaken to locate, investigate, define or delineate a mineral prospect or mineral deposit. It is recognized that in the review and compilation of data on a project or property, previous or historical estimates of tonnage and grade, not meeting the minimum requirement for classification as Mineral Resource, may be encountered. If a Qualified Person reports Exploration Information in the form of tonnage and grade, it must be clearly stated that these estimates are conceptual or order of magnitude and that they do not meet the criteria of a Mineral Resource. SEC Industry Guide 7 Definitions: U.S. reporting guidelines that applies to registrants engaged or to be engaged in significant mining operations. Exploration stage Prospect is one which is not in either the development or production stage. 11 Development stage Project is one which is undergoing preparation of an established commercially mineable deposit for its extraction but which is not yet in production.This stage occurs after completion of a feasibility study. Production stage Project is actively engaged in the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. Mineralized material Refers to material that is not included in the reserve as it does not meet all of the criteria for adequate demonstration for economic or legal extraction. Probable reserve Refers to reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced.The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. Proven reserve Refers to reserves for which (a) quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. Reserve Refers to that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination.Reserves must be supported by a feasibility study done to bankable standards that demonstrates the economic extraction. (“Bankable standards” implies that the confidence attached to the costs and achievements developed in the study is sufficient for the project to be eligible for external debt financing.) A reserve includes adjustments to the in-situ tonnes and grade to include diluting materials and allowances for losses that might occur when the material is mined. PART I Item 1.Business Overview We operate in the gold mining industry, primarily focused on advancing permitting on the Donlin Gold project in Alaska.The Donlin Gold project is held by Donlin Gold LLC (“Donlin Gold”), a limited liability company owned equally by wholly-owned subsidiaries of NOVAGOLD and Barrick Gold Corporation (“Barrick”).We are also committed to maximizing the value of our interest in the Galore Creek copper-gold-silver project in British Columbia, Canada.The Galore Creek project is held by a partnership owned equally by wholly-owned subsidiaries of NOVAGOLD and Teck Resources Limited (“Teck”).We are currently exploring opportunities to sell, in whole or in part, our interest in the Galore Creek project. We do not produce gold or any other minerals, and do not currently generate operating earnings.Through 2013, funding to explore our gold properties and to operate the Company was acquired primarily through equity financings consisting of public offerings of our common shares and warrants and through debt financing consisting of convertible notes.We expect to continue to raise capital through additional equity and/or debt financings, through the exercise of stock options, and otherwise. We were incorporated by memorandum of association on December5, 1984, under the Companies Act (Nova Scotia) as 1562756 Nova Scotia Limited.On January14, 1985, we changed our name to NovaCan Mining Resources (l985) Limited and on March20, 1987, we changed our name to NOVAGOLD RESOURCES INC. On May29, 2013, our shareholders approved the continuance of the corporation into British Columbia.Subsequently, we filed the necessary documents in Nova Scotia and British Columbia and effective as of June10, 2013 we continued under the Business Corporations Act (British Columbia).The current addresses, telephone and facsimile numbers of our offices are: Executive office Registered and records office 201 South Main Street, Suite 400 789 West Pender Street, Suite 720 Salt Lake City, Utah, USA 84111 Vancouver, BC, V6C 1H2 Telephone (801) 639-0511 Facsimile (604) 669-6272 Facsimile (801) 649-0509 Toll free 1(866) 669-6227 13 Corporate Structure As of November30, 2013, we had the following material, direct and indirect, wholly-owned subsidiaries:NOVAGOLD Resources Alaska, Inc., NOVAGOLD USA Holdings Inc., NOVAGOLD USA, Inc., NOVAGOLD (Bermuda) Alaska Limited, NOVAGOLD Resources (Bermuda) Limited and NOVAGOLD Canada Inc. The following chart depicts the corporate structure of the Company together with the jurisdiction of incorporation of each of our material subsidiaries and related holding companies.All ownership is 100% unless otherwise indicated. 14 Employees As of November30, 2013, we had 14 full-time employees.We also use consultants with specific skills to assist with various aspects of project evaluation, engineering and corporate governance. Segment and Geographical Information We operate in a single reportable operating segment, being the exploration and development of mineral properties.Our long-lived assets are geographically distributed as shown in the following table.We did not have revenue from continuing operations in any of the periods shown below. Long-lived assets At November30, ($ thousands) Canada $ $ $ United States Other — $ $ $ Recent Developments Donlin Gold Project During the year ended November30, 2013, Donlin Gold continued to advance permitting of the Donlin Gold project.The Donlin Gold Board of Directors approved Donlin Gold project’s Second Updated Feasibility Study (“Donlin Gold FS”) in August 2012 and Donlin Gold subsequently submitted a Plan of Operations and Wetlands Permit Application under Section404 of the U.S. Clean Water Act to the U.S. Army Corps of Engineers (the “Corps”), formally initiating the permitting process.This permit application triggered the process of preparing an Environmental Impact Statement (EIS) under the National Environmental Policy Act (NEPA).The Corps, which is the lead agency for the NEPA process, selected URS Alaska Inc. (URS), an independent contractor to prepare the EIS. On December14, 2012, the Notice of Intent for the EIS was published in the Federal Register by the Corps, which initiated the public scoping process.In the first quarter of 2013, public scoping meetings were held in villages and communities in Western Alaska and Anchorage to help identify the questions and concerns of the villages and communities in the region which will be addressed in the EIS. On March29, 2013, the public scoping period ended and in May 2013, URS issued a draft scoping summary document for review by the Corps and other entities participating as cooperating agencies in the EIS process (the “Cooperating Agencies”).During the second quarter of 2013, Donlin Gold delivered to the Corps a comprehensive Environmental Evaluation Document (EED) that provides detailed information on the baseline studies and analyses that have been completed for the proposed project.The EED also describes the detailed project options that Donlin Gold considered in the development of the proposed project design.The EED is being used by URS and the Cooperating Agencies to support ongoing alternatives development for the EIS. In March 2013, URS issued a preliminary review of the available baseline data identifying additional environmental, social, and cultural resource data that must be compiled for the EIS. During the remainder of 2013, Donlin Gold worked to address the remaining data needs for the EIS. Throughout 2013, Donlin Gold also continued to provide application materials and maintained ongoing dialogue with the agencies that will issue the key permits and authorizations needed for the Donlin Gold project, including the air quality, water discharge, dam safety, wetlands, water use, fish habitat, and pipeline permits.Donlin Gold completed all required field work as planned. The Corps and URS are working towards planned issuance of the Preliminary Draft Environmental Impact Statement (PDEIS) for Cooperating Agency review in late 2014 issuance of the draft EIS for public comment in 2015, and issuance of the final EIS and associated record of decision in 2016.A schedule of the Corps’ time table for the EIS process at the Donlin Gold project can be found on their website at www.donlingoldeis.com. An extensive list of additional federal and state government permits and approvals must be obtained before the Donlin Gold project can commence construction.Preparation of the applications for many of these permits and approvals requires additional, more detailed engineering that were not part of the Donlin Gold FS. Completion of this engineering will require a significant investment of funds, time, and other resources by Donlin Gold and its contractors.Also, the Donlin Gold board must approve a construction program and budget before construction of the Donlin Gold project can begin.The timing of the required engineering work, of the Donlin Gold board’s approval of a construction program and budget, as well as the receipt of all required governmental permits and approvals will determine whether and when construction of the Donlin Gold project will begin.Project delays also could occur as a result of public opposition, limitations in regulatory staff resources during regulatory review, or project changes made by Donlin Gold. 15 Our share of funding for Donlin Gold in 2013 was $12.2 million for permitting, community engagement and development efforts.Donlin Gold has approved a 2014 work program of approximately $24 million, of which our 50% share is approximately $12 million.The 2014 work program and budget includes funds to advance the permitting process through completion of the PDEIS in late 2014, and receipt of comments from the Federal and State agencies on the PDEIS in preparation for issuance of the draft EIS in 2015.In addition, Donlin Gold will continue to maintain its engagement with communities in the Yukon-Kuskokwim region. For further information, see section Item 2, Properties – Donlin Gold Project, below. Galore Creek Project On February25, 2013, we announced the results of a 27,873-meter resource in-fill and geotechnical drilling program conducted during 2012 at Galore Creek.The 2012 in-fill drilling campaign confirmed previously reported drill results and demonstrated the potential for a substantial extension of the mineralized area beyond the limits of the current Pre-Feasibility Study (PFS) pit.Additionally, Galore Creek Mining Corporation (GCMC) made a new discovery called the Legacy zone, a 700-meter long mineralized zone, as defined by the 2012 drill program, located adjacent to the Central Pit. An 11,600 meter drilling program was completed by GCMC in the third quarter of 2013 to further define the extent of the Legacy zone mineralization.The 2013 in-fill drill program confirmed significant mineralization at the Legacy zone and provided sufficient data to proceed with additional technical studies in support of mine planning.Our share of funding for Galore Creek in 2013 was $6.6 million, which primarily funded exploration drilling, administrative expenses, environmental monitoring, and site care and maintenance costs.GCMC has approved a 2014 work program and budget of approximately $5 million, of which our 50% share is approximately $2.5 million.The 2014 work program and budget includes funds to advance the project toward next-level mine planning and design based on the data generated by the 2012 and 2013 drilling programs. Based on the results of the 2014 work program, NOVAGOLD and Teck will evaluate the opportunities to further advance development of the Galore Creek project, including the potential timeline for completing a full feasibility study for the project.In the meantime, we will continue to evaluate opportunities to monetize the value of the asset. For further information, see Item 2, Properties – Galore Creek Project, below. Other Developments On December31, 2012, Electrum Strategic Resources L.P. (“Electrum”) exercised its remaining 31,337,278 common share purchase warrants at C$1.479 per share for proceeds of C$46.4 million.As a result of the exercise of these warrants, Electrum and GRAT Holdings LLC, an Electrum affiliate, now hold 84,569,479 common shares, representing approximately 27.2% of our outstanding common shares.In January 2013, all remaining 5,192,308 common share purchase warrants outstanding were exercised at $1.50 per share for proceeds of $7.8 million. On May2, 2013, we purchased $72.8 million of the principal amount of our $95.0 million outstanding 5.5% convertible notes due May1, 2015 (the “Notes”) pursuant to the terms of the indenture governing the Notes, which provided holders of the Notes the opportunity to require us to purchase for cash all or a portion of their Notes on May1, 2013.In September 2013, we accepted the offer from a number of holders of the Notes to repurchase an additional $6.4 million of the Notes.Following our purchase of the Notes, $15.8 million principal amount of the Notes remain outstanding and due on May1, 2015.As a result of our purchases of the Notes, our interest payments for the remaining term of the Notes decreased from $7.4 million to $1.2 million.The terms and other provisions of the indenture governing the Notes remain unchanged. For further information, see Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financial Position, Liquidity and Capital Resources, below. Reclamation We will generally be required to mitigate long-term environmental impacts by stabilizing, contouring, re-sloping and re-vegetating various portions of a site after mining and mineral processing operations are completed.These reclamation efforts will be conducted in accordance with detailed plans, which must be reviewed and approved by the appropriate regulatory agencies.In addition, financial assurance acceptable to the regulatory authority with jurisdiction over reclamation must be provided in an amount that the authority determines to be sufficient to allow the authority to implement the reclamation plan in the event that we fail to complete the work as provided in the plan. 16 Government and Environmental Regulations Our exploration and development activities are subject to various national, state, provincial and local laws and regulations in the United States and Canada, which govern prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, protection of the environment, mine safety, hazardous substances and other matters.We have obtained or have pending applications for those licenses, permits or other authorizations currently required to conduct our exploration and development programs.We believe that we are in compliance in all material respects with applicable mining, health, safety and environmental statutes and regulations in the United States and Canada.There are no current orders or directions relating to us with respect to the foregoing laws and regulations.For a more detailed discussion of the various government laws and regulations applicable to our operations and potential negative effects of these laws and regulations, see Item 1A, Risk Factors, below. Competition We compete with other mineral resource exploration and development companies for financing, technical expertise and the acquisition of mineral properties.Many of the companies with whom we compete have greater financial and technical resources.Accordingly, these competitors may be able to spend greater amounts on the acquisition, exploration and development of mineral properties.This competition could adversely impact our ability to finance further exploration and to obtain the financing necessary for us to develop our mineral properties. Availability of Raw Materials and Skilled Employees Most aspects of our business require specialized skills and knowledge.Such skills and knowledge include the areas of geology, drilling, metallurgy, mine planning, logistical planning, preparation of feasibility studies, permitting, construction and operation of a mine, financing and accounting.Historically, we have found that we can locate and retain appropriate employees and consultants and we believe we will continue to be able to do so. All of the raw materials we require to carry on our business are readily available through normal supply or business contracting channels in the United States and Canada.Historically, we have been able to secure the appropriate equipment and supplies required to conduct our contemplated programs.As a result, we do not believe that we will experience any shortages of required equipment or supplies in the foreseeable future. Seasonality Our business is seasonal as mineral exploration and development activities take place in southwestern Alaska and northern British Columbia.Due to the northern climate, work on the Donlin Gold and Galore Creek projects can be limited due to excessive snow cover and cold temperatures.In general, surface work often is limited to late spring through early fall, although work in some locations, which may more efficiently be accessed while frozen, occurs in the winter. Gold Price History The price of gold is volatile and is affected by numerous factors all of which are beyond our control, such as the sale or purchase of gold by various central banks and financial institutions, inflation, recession, fluctuation in the relative values of the U.S. dollar and foreign currencies, changes in global and regional gold demand in addition to international and national political and economic conditions. The following table presents the high, low and average afternoon fixed prices in U.S. dollars for an ounce of gold on the London Bullion Market over the past five calendar years: Year High Low Average $ 2014 (to January31) $ $ $ Data Source:www.kitco.com 17 Available Information We make available, free of charge, on or through our website, at www.novagold.com our Annual Report on Form10-K, our quarterly reports on Form10-Q and our current reports on Form8-K and amendments to those reports filed or furnished pursuant to Section13(a) or 15(d) of the U.S. Securities Exchange Act of 1934.Our website and the information contained therein or connected thereto are not intended to be, and are not incorporated into this Annual Report on Form10-K. Item 1A.Risk Factors You should carefully consider the following risk factors in addition to the other information included in this Annual Report on Form10-K. Each of these risk factors could adversely affect our business, operating results and financial condition, as well as adversely affect the value of an investment in our common shares.The risks described below are not the only ones facing the Company.Additional risks that we are not presently aware of, or that we currently believe are immaterial, may also adversely affect our business, operating results and financial condition.We cannot assure you that we will successfully address these risks or that other unknown risks exist or may arise that may affect our business. An investment in our securities is speculative and involves a high degree of risk due to the nature of our business and the present stage of exploration and development of our mineral properties.The following risk factors, as well as risks not currently known to us, could materially adversely affect our future business, operations and financial condition and could cause them to differ materially from the estimates described in the forward-looking statements relating to us. Risks Related to Our Business We have no history of commercially producing precious or base metals from our mineral exploration properties and there can be no assurance that we will successfully establish mining operations or profitably produce precious or base metals. None of our mineral properties are in production, we have no history of commercially producing precious or base metals from our current portfolio of mineral properties, and we have no ongoing mining operations or revenue from mining operations.Mineral exploration and development involves a high degree of risk and few properties that are explored are ultimately developed into producing mines.None of our mineral properties are currently under construction.The future development of any mineral properties found to be economically feasible will require obtaining permits and financing and the construction and operation of mines, processing plants and related infrastructure.As a result, we are subject to all of the risks associated with establishing new mining operations and business enterprises, including: · the timing and cost, which can be considerable, of the construction of mining and processing facilities and related infrastructure; · the availability and cost of skilled labor and mining equipment; · the availability and cost of appropriate smelting and/or refining arrangements; · the need to obtain necessary environmental and other governmental approvals and permits, and the timing and conditions of those approvals and permits; · the availability and cost of funds to finance construction and development activities; · potential opposition from non-governmental organizations, environmental groups or local groups which may delay or prevent development activities; and · potential increases in construction and operating costs due to changes in the cost of labor, fuel, power, materials and supplies, services, and foreign exchange rates. The costs, timing and complexities of mine construction and development are increased by the remote location of our mineral properties, with additional challenges related thereto, including access, water and power supply, and other support infrastructure.Cost estimates may increase significantly as more detailed engineering work and studies are completed on a project.New mining operations commonly experience unexpected costs, problems and delays during development, construction, and mine start-up.In addition, delays in the commencement of mineral production often occur.Accordingly, there are no assurances that our activities will result in profitable mining operations, or that we will successfully establish mining operations, or profitably produce precious or base metals at any of our mineral properties. In addition, there is no assurance that our mineral exploration activities will result in any discoveries of new bodies of ore.If further mineralization is discovered there is also no assurance that the mineralized material would be economical for commercial production.Discovery of mineral deposits is dependent upon a number of factors and significantly influenced by the technical skill of the exploration personnel involved.The commercial viability of a mineral deposit is also dependent upon a number of factors which are beyond our control, including the attributes of the deposit, commodity prices, government policies and regulation, and environmental protection requirements. 18 We have a history of net losses and expect losses to continue for the foreseeable future. We have a history of net losses and, although we achieved a net profit of $64.8 million for the fiscal year ended November30, 2011, primarily as a result of our deconsolidation of the Galore Creek Partnership, we expect to incur net losses for the foreseeable future.As of November30, 2013, our historical net losses totaled approximately $1.6 billion.None of our mineral properties have advanced to the commercial production stage and we have no history of earnings or cash flow from operations.We expect to continue to incur net losses unless and until such time as one or more of our projects enters into commercial production and generate sufficient revenues to fund continuing operations or until such time as we are able to offset our expenses against the sale of one or more of our mineral properties, if applicable.The development of our mineral properties to achieve production will require the commitment of substantial financial resources.The amount and timing of expenditures will depend on a number of factors, including the progress of ongoing exploration and development, the results of consultants’ analyses and recommendations, the rate at which operating losses are incurred, the process of obtaining required government permits and approvals, the availability and cost of financing, the participation of our partners, and the execution of any sale or joint venture agreements with strategic partners.These factors, and others, are beyond our control.There is no assurance that we will be profitable in the future. Our ability to continue the exploration, permitting, development, and construction of the Donlin Gold and Galore Creek projects, and to continue as a going concern, will depend in part on our ability to obtain suitable financing. We have limited financial resources.We will need external financing to develop and construct the Donlin Gold project and, if applicable, the Galore Creek project.On December5, 2011, we announced the total capital cost estimate for the Donlin Gold project was approximately $6.7 billion including costs related to the natural gas pipeline (100% basis).Our failure to obtain sufficient financing could result in the delay or indefinite postponement of exploration, development, construction, or production at the Donlin Gold project or any or all of our other mineral properties.The cost and terms of such financing may significantly reduce the expected benefits from new developments and/or render such developments uneconomic.There can be no assurance that additional capital or other types of financing will be available when needed or that, if available, the terms of such financing will be favorable.Our failure to obtain financing could have a material adverse effect on our growth strategy and results of operations and financial condition.In addition, we may have to sell one or more of our mineral properties. We intend to fund our plan of operations from working capital, the proceeds of financings, and the potential sale of our interest in the Galore Creek project.In the future, our ability to continue our exploration, permitting, development, and construction activities, if any, will depend in part on our ability to obtain suitable financing.If we raise additional funding by issuing additional equity securities or other securities that are convertible into equity securities, such financings may substantially dilute the interest of existing or future shareholders.Sales or issuances of a substantial number of securities, or the perception that such sales could occur, may adversely affect the prevailing market price for our common shares.With any additional sale or issuance of equity securities, investors will suffer dilution of their voting power and may experience dilution in our earnings per share. There can be no assurance that we will commence production at any of our mineral properties or generate sufficient revenues to meet our obligations as they become due or obtain necessary financing on acceptable terms, if at all.Our failure to meet our ongoing obligations on a timely basis could result in the loss or substantial dilution of our interests (as existing or as proposed to be acquired) in our mineral properties.In addition, should we incur significant losses in future periods, we may be unable to continue as a going concern, and realization of assets and settlement of liabilities in other than the normal course of business may be at amounts materially different than our estimates. Actual capital costs, operating costs, production and economic returns may differ significantly from those we have anticipated and there are no assurances that any future development activities will result in profitable mining operations. The capital costs to take our projects into production may be significantly higher than anticipated.Escalation of costs was a significant factor in the decision to suspend construction at the Galore Creek project in 2007.On December5, 2011, we announced the total capital cost estimate for the Donlin Gold project of approximately $6.7 billion including costs related to the natural gas pipeline (100% basis).The previous capital cost estimate for the project released in April 2009 was $4.5 billion which did not include the cost of a natural gas pipeline. None of our mineral properties have an operating history upon which we can base estimates of future operating costs.Decisions about the development of these and other mineral properties will ultimately be based upon feasibility studies.Feasibility studies derive estimates of cash operating costs based upon, among other things: · anticipated tonnage, grades and metallurgical characteristics of the ore to be mined and processed; 19 · anticipated recovery rates of gold, copper and other metals from the ore; · cash operating costs of comparable facilities and equipment; and · anticipated climatic conditions. Capital costs, operating costs, production and economic returns, and other estimates contained in studies or estimates prepared by or for us may differ significantly from those anticipated by our current studies and estimates, and there can be no assurance that our actual operating costs will not be higher than currently anticipated. Changes in the market price of gold, copper and other metals, which in the past have fluctuated widely, affect our financial condition. Our profitability and long-term viability depend, in large part, upon the market price of gold, copper and other metals and minerals produced from our mineral properties.The market price of gold and other metals is volatile and is impacted by numerous factors beyond our control, including: · global or regional consumption patterns; · expectations with respect to the rate of inflation; · the relative strength of the U.S. dollar and certain other currencies; · interest rates; · global or regional political or economic conditions, including interest rates and currency values; · supply and demand for jewelry and industrial products containing metals; and · sales by central banks and other holders, speculators and producers of metals in response to any of the above factors. We cannot predict the effect of these factors on metal prices.A decrease in the market price of gold, copper and other metals could affect our ability to finance the development of the Donlin Gold and Galore Creek projects, and the exploration and development of other mineral properties held by us, which would have a material adverse effect on our financial condition and results of operations.There can be no assurance that the market price of gold, copper and other metals will remain at current levels or that such prices will improve.In particular, an increase in worldwide supply, and consequent downward pressure on prices, may result over the longer term from increased production from the development of new or expansion of existing mines.There is no assurance that if commercial quantities of gold, copper and other metals are discovered, that a profitable market may exist or continue to exist for a production decision to be made or for the ultimate sale of the metals. General economic conditions may adversely affect our growth, future profitability and ability to finance. The unprecedented events in global financial markets in the past several years have had a profound impact on the global economy.Many industries, including the mining industry, are impacted by these market conditions.Some of the key impacts of the recent financial market turmoil include contraction in credit markets resulting in a widening of credit risk, devaluations, high volatility in global equity, commodity, foreign exchange and precious metal markets and a lack of market liquidity.During 2013, the price of gold declined by 28%, the largest annual decline since 1981, ending a 12-year period of annual price increases.The price of gold mining company equities also experienced significant declines. Continued lower or a worsening of gold prices or slowdown in the financial markets or other economic conditions, including but not limited to, consumer spending, employment rates, business conditions, inflation, fuel and energy costs, consumer debt levels, lack of available credit, the state of the financial markets, interest rates and tax rates, may adversely affect our growth and ability to finance.Specifically: · the global economic recovery could make other investment sectors more attractive, thereby affecting the cost and availability of financing to us and our ability to achieve our business plan; · the volatility of metal prices would impact the economic viability of our mineral properties and any future revenues, profits, losses and cash flow; · negative economic pressures could adversely impact demand for future production from our mineral properties; · construction related costs could increase and adversely affect the economics of any of our projects; · volatile energy, commodity and consumables prices and currency exchange rates would impact our future production costs; and · the devaluation and volatility of global stock markets would impact the valuation of our equity and other securities. 20 We have a limited property portfolio At present, our only material mineral properties are the interests that we hold in the Donlin Gold and Galore Creek projects.Unless we acquire or develop additional mineral properties, we will be solely dependent upon these properties.If no additional mineral properties are acquired by us, any adverse development affecting our operations and further development at either or both of the Donlin Gold and Galore Creek projects may have a material adverse effect on our financial condition and results of operations. We are dependent on third parties that participate in or are responsible for exploration and development of our properties. Our success depends on the efforts and expertise of third parties with whom we have contracted.With respect to each of the Donlin Gold and Galore Creek projects, we hold a 50% interest and the remaining 50% interest is held by a third party that is not under our control or direction.We are dependent on such third parties for accurate information relating to our mineral properties and related assets and the progress and development of such properties and assets.Third parties may also have different priorities which could impact the timing and cost of development of either or both of the Donlin Gold and Galore Creek projects.A third party may also be in default of its agreement with us, without our knowledge, which may put the mineral property and related assets at risk.The existence or occurrence of one or more of the following circumstances and events could have a material adverse impact on our ability to achieve our business plan, profitability, or the viability of our interests held with third parties, which could have a material adverse impact on our business, future cash flows, earnings, results of operations and financial condition:(i) disagreement with our business partners on how to develop and operate the mineral properties efficiently; (ii) inability to exert influence over certain strategic decisions made in respect of jointly held mineral properties; (iii) inability of our business partners to meet their obligations to the joint business or third parties; and (iv) litigation with our business partners regarding joint business matters. We require various permits to conduct our current and anticipated future operations, and delays or a failure to obtain such permits, or a failure to comply with the terms of any such permits that we have obtained, could have a material adverse impact on us. Our current and anticipated future operations, including further exploration and development activities and commencement of production on our mineral properties, require permits from various United States and Canadian federal, state, provincial, territorial and local governmental authorities.There can be no assurance that all permits that we require for the construction of mining facilities and to conduct mining operations will be obtainable on reasonable terms, or at all.Delays or a failure to obtain such permits, or a failure to comply with the terms of any such permits that we have obtained, could have a material adverse impact on us. The duration and success of efforts to obtain and renew permits are contingent upon many variables not within our control.Shortage of qualified and experienced personnel in the various levels of government could result in delays or inefficiencies.Backlog within the permitting agencies could affect the permitting timeline of the various projects.Other factors that could affect the permitting timeline include (i) the number of other large-scale projects currently in a more advanced stage of development which could slow down the review process and (ii) significant public response regarding a specific project.As well, it can be difficult to assess what specific permitting requirements will ultimately apply to each of the projects. The figures for our mineral resources and mineral reserves are estimates based on interpretation and assumptions and may yield less mineral production under actual conditions than is currently estimated. Unless otherwise indicated, mineralization figures presented in this Annual Report on Form10-K and in our other filings with securities regulatory authorities, press releases and other public statements that may be made from time to time are based upon estimates made by our personnel and independent geologists.These estimates use mining terms as defined in accordance with Canadian NI 43-101 and CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended.These definitions differ from the definitions in the SEC Industry Guide 7.For further information, see Cautionary Note to U.S. Investors Regarding Estimates of Measured, Indicated and Inferred Resources and Proven and Probable Reserves, above.In addition, these estimates are imprecise and depend upon geologic interpretation and statistical inferences drawn from drilling and sampling analysis, which may prove to be unreliable.There can be no assurance that: · these estimates will be accurate; · mineral reserve, mineral resource or other mineralization figures will be accurate; or · this mineralization could be mined or processed profitably. Because we have not commenced commercial production at any of our mineral properties, mineralization estimates for our properties may require adjustments or downward revisions based upon further exploration or development work, actual production experience, or changes in the price of gold, copper or other metals.In addition, the grade of ore ultimately mined, if any, may differ from that indicated by drilling results.There can be no assurance that percentage of minerals recovered in small-scale tests will be duplicated in large-scale tests under on-site conditions or at production scale. 21 The SEC does not permit mining companies in their filings with the SEC to disclose estimates other than mineral reserves.However, because we are a Canadian company, we also prepare and file reports in accordance with Canadian disclosure requirements.These disclosures contain resource estimates, which are required by Canada’s NI 43-101. Mineral resource estimates for mineral properties that have not commenced production are based, in many instances, on limited and widely spaced drill hole information, which is not necessarily indicative of the conditions between and around drill holes.Accordingly, such mineral resource estimates may require revision as more drilling information becomes available or as actual production experience is gained.No assurance can be given that any part or all of our mineral resources constitute or will be converted into reserves. The estimating of mineral reserves and mineral resources is a subjective process that relies on the judgment of the persons preparing the estimates.The process relies on the quantity and quality of available data and is based on knowledge, mining experience, analysis of drilling results and industry practices.Valid estimates made at a given time may significantly change when new information becomes available.By their nature, mineral resource and reserve estimates are imprecise and depend, to a certain extent, upon analysis of drilling results and statistical inferences that may ultimately prove to be inaccurate.There can be no assurances that actual results will meet the estimates contained in studies. Estimated mineral reserves or mineral resources may have to be recalculated based on changes in metal prices, further exploration or development activity, or actual production experience.In addition, if production costs increase, recovery rates decrease, if applicable laws and regulations are adversely changed, there is no assurance that the anticipated level of recovery will be realized or that mineral reserves or mineral resources as currently reported can be mined or processed profitably.This could materially and adversely affect estimates of the volume or grade of mineralization, estimated recovery rates or other important factors that influence mineral reserve or mineral resource estimates.The extent to which mineral resources may ultimately be reclassified as mineral reserves is dependent upon the demonstration of their profitable recovery.Any material changes in mineral resource estimates and grades of mineralization will affect the economic viability of placing a mineral property into production and a mineral property’s return on capital.We cannot provide assurance that mineralization identified at our mineral properties can or will be mined or processed profitably. The resource and reserve estimates contained in this Annual Report on Form10-K have been determined and valued based on assumed future prices, cut-off grades and operating costs that may prove to be inaccurate.Extended declines in market prices for gold, silver and copper may render portions of our mineralization uneconomic and result in reduced reported mineralization.Any material reductions in estimates of mineralization, or of our ability to extract this mineralization, could have a material adverse effect on our ability to implement our growth strategy, the results of operations or our financial condition. We have established the presence of proven and probable reserves at our Donlin Gold and Galore Creek projects.There can be no assurance that any resource estimates for our mineral projects will ultimately be reclassified as mineral reserves.There can be no assurance that subsequent testing or future studies will establish proven and probable mineral reserves at our other mineral properties, if any.The failure to establish proven and probable mineral reserves could restrict our ability to successfully implement our strategies for long-term growth and could impact future cash flows, earnings, results of operation and financial condition. Significant uncertainty exists related to inferred mineral resources. There is a risk that inferred mineral resources referred to in this Annual Report on Form10-K cannot be converted into measured or indicated mineral resources.Due to the uncertainty relating to inferred mineral resources, there is no assurance that inferred mineral resources will be upgraded to resources with sufficient geological and grade continuity to constitute measured and indicated resources as a result of continued exploration. The proposed sale of Galore Creek may not occur. Part of our current business strategy is to sell our 50% interest in the Galore Creek Partnership.Our management expects to continue to evaluate disposition opportunities on a regular basis and intends to pursue opportunities that management believes are in our long-term best interests.Competition in the mining business for limited sources of capital could adversely impact our ability to dispose of our interest in the Galore Creek Partnership and as a result we may not be successful in identifying a purchaser or in obtaining an offer at an acceptable price and on acceptable terms and conditions.As a result, there is no assurance that we will be able to dispose of our interest in the Galore Creek Partnership; in which case we expect to continue with the joint development of the Galore Creek project through the Galore Creek Partnership, which would result in increased capital requirements for us to fund our portion of project development. 22 Lack of infrastructure could delay or prevent us from developing advanced projects. Completion of the development of the Donlin Gold and Galore Creek projects is subject to various requirements, including the availability and timing of acceptable arrangements for power, water, transportation, access and facilities.The lack of availability on acceptable terms or the delay in the availability of any one or more of these items could prevent or delay development of these projects.There can be no assurance that adequate infrastructure, including access and power supply, will be built, that it will be built in a timely manner or that the cost of such infrastructure will be reasonable or that it will be sufficient to satisfy the requirements of the projects.If adequate infrastructure is not available in a timely manner, there can be no assurance that: · the development of our mineral properties will be commenced or completed on a timely basis, if at all; · the resulting operations will achieve the anticipated production volume; or · the construction costs and ongoing operating costs associated with the development of our mineral properties will not be higher than anticipated. Access to the Donlin Gold and Galore Creek projects is limited and there is no infrastructure in the respective areas.At the Donlin Gold project, an approximately 500-kilometer long natural gas pipeline is needed to supply fuel to the generating plant proposed to provide power for the project.The proposed pipeline would traverse generally undeveloped areas in Alaska that are difficult to access.Terrain, geologic conditions, ground conditions, steep slopes, weather, and other natural conditions that are beyond our control, along the pipeline route present design, permitting, construction, and operational challenges for the project.Cost and schedule estimates may increase significantly as more detailed engineering work, geotechnical and geological studies are completed. Title and other rights to our mineral properties are subject to agreements with other parties. The subsurface mineral and surface rights at the Donlin Gold project are owned by Calista Corporation and The Kuskokwim Corporation, respectively, two Native Alaska corporations.Donlin Gold operates on these lands pursuant to a Mining Lease with Calista Corporation and a Surface Use Agreement with The Kuskokwim Corporation.The ability of Donlin Gold to continue to explore and develop the Donlin Gold project depends upon its continued compliance with the terms and conditions of the Mining Lease and Surface Use Agreement.Furthermore, our ability to continue to explore and develop other mineral properties may be subject to agreements with other third parties, including agreements with native corporations and first nations, for instance. Mining is inherently dangerous and subject to conditions or events beyond our control, which could have a material adverse effect on our business. Mining involves various types of risks and hazards, including: · environmental hazards; · industrial accidents; · metallurgical and other processing problems; · unusual or unexpected geologic formations and conditions; · structural cave-ins or slides; · flooding; · fires; · power outages; · labor disruptions; · explosions; · landslides and avalanches; · mechanical equipment and facility performance problems; · availability of materials and equipment; · metals losses; and · periodic interruptions due to inclement or hazardous weather conditions. These risks could result in damage to, or destruction of, mineral properties, production facilities or other properties; personal injury or death, including to employees; environmental damage; delays in construction or mining operations; increased production costs; asset write downs; monetary losses; and possible legal liability.We may not be able to obtain insurance to cover these risks at economically feasible premiums or at all.Insurance against certain environmental risks, including potential liability for pollution or other hazards as a result of the disposal of waste products occurring from mineral production, is not generally available to us or to other companies within the mining industry.We may suffer a material adverse impact on our business if we incur losses related to any significant events that are not covered by our insurance policies. 23 Exploration, construction and production activities may be limited or delayed by inclement weather and shortened exploration, construction, development and operating seasons.For example, Donlin Gold proposes to transport the bulk of the supplies required to operate the Donlin Gold project to the site from ports in the United States and Canada.This would require the supplies to be transported by barge on the Kuskokwim River which is free of ice and open for barge traffic for a limited period each year.Delays in the ice breakup or early freeze-up, low flow levels and water depths, or other conditions affecting the Kuskokwim River could delay or prevent Donlin Gold from transporting supplies to the site.Any such interference with the delivery of needed supplies to the Donlin Gold project could adversely affect the construction or operation of the project or the cost of constructing or operating the project which, in turn, would adversely affect our business. We are subject to significant governmental regulation. Our operations and exploration and development activities in Canada and the United States are subject to extensive federal, state, provincial, territorial and local laws and regulations governing various matters, including: · environmental protection; · management and use of toxic substances and explosives; · management of tailings and other wastes generated by our operations; · management of natural resources; · exploration and development of mines, production and post-closure reclamation; · exports; · price controls; · taxation and mining royalties; · regulations concerning business dealings with native groups; · availability and use of water resources; · labor standards and occupational health and safety, including mine safety; and · preservation of historic and cultural resources. Failure to comply with applicable laws and regulations may result in civil or criminal fines or penalties or enforcement actions, including orders issued by regulatory or judicial authorities enjoining, curtailing or closing operations or requiring corrective measures, installation of additional equipment or remedial actions, any of which could result in us incurring significant expenditures.We may also be required to compensate private parties suffering loss or damage by reason of a breach of such laws, regulations or permitting requirements.It is also possible that future laws and regulations, or a more stringent enforcement of current laws and regulations by governmental authorities, could cause additional expense, capital expenditures, restrictions on or suspensions of our operations and delays in the exploration and development of our mineral properties. Our activities are subject to environmental laws and regulations that may increase our costs of doing business and restrict our operations. All of our exploration, potential development and production activities in Canada and the United States are subject to regulation by governmental agencies under various environmental laws.To the extent that we conduct exploration activities or undertake new mining activities in other foreign countries, we will also be subject to environmental laws and regulations in those jurisdictions.These laws address emissions into the air, discharges into water, management of waste, management of hazardous substances, use of water, protection of natural resources, antiquities and endangered species, and reclamation of lands disturbed by mining operations.Environmental legislation continues to evolve and the trend has been toward stricter standards and enforcement, increased fines and penalties for non-compliance, more stringent environmental assessments of proposed projects and increasing responsibility for companies and their officers, directors and employees.Compliance with environmental laws and regulations may require significant capital outlays on our behalf and may cause material changes or delays in our intended activities.There can be no assurance that future changes in environmental regulations will not adversely affect our business, and it is possible that future changes in these laws or regulations could have a significant adverse impact on some portion of our business, causing us to re-evaluate those activities at that time. Environmental hazards may exist on our mineral properties that are unknown to us at the present time, and that have been caused by previous owners or operators or that may have occurred naturally.We may be liable for remediating such damage. Failure to comply with applicable environmental laws, regulations and permitting requirements may result in enforcement actions thereunder, including orders issued by regulatory or judicial authorities, causing operations to cease or to be curtailed, and may include corrective measures requiring capital expenditures, installation of additional equipment or remedial actions. 24 Our majority shareholder has significant influence on us and may also affect the market price and liquidity of our Securities. Electrum Strategic Resources L.P. and its affiliate GRAT Holdings LLC hold in the aggregate 27.2% of our issued and outstanding common shares.On December31, 2013 Electrum exercised the entirety of its remaining share purchase warrants.Accordingly, Electrum and its affiliates will have significant influence in determining the outcome of any corporate transaction or other matter submitted to the shareholders for approval, including mergers, consolidations and the sale of all or substantially all of our assets and other significant corporate actions.Unless full participation of all shareholders takes place in such shareholder meetings, Electrum and its affiliates may be able to approve such matters itself.The concentration of ownership of the common shares by Electrum and its affiliates may:(i) delay or deter a change of control of the Company; (ii) deprive shareholders of an opportunity to receive a premium for their common shares as part of a sale of the Company; and (iii) affect the market price and liquidity of the common shares.In conjunction with the January22, 2009 financing, we provided Electrum with the right to designate an observer at all meetings of the Board of Directors and any committee thereof so long as Electrum and its affiliates hold not less than 15% of our common shares.Electrum designated Igor Levental as its observer at our Board of Directors meetings.In July 2010, Igor Levental was appointed to our Board of Directors.In November 2011, Dr. ThomasS. Kaplan, was appointed Chairman of our Board.Dr. Kaplan is also the Chairman and Chief Executive Officer of The Electrum Group LLC, an investment advisor that manages Electrum’s investments.As long as Electrum and its affiliates maintain its shareholdings in the Company, Electrum will have significant influence in determining the members of the Board of Directors.Without the consent of Electrum, we could be prevented from entering into transactions that are otherwise beneficial to us.The interests of Electrum and its affiliates may differ from or be adverse to the interests of our other shareholders.The effect of these rights and Electrum’s influence may impact the price that investors are willing to pay for our shares.If Electrum or its affiliates sell a substantial number of our common shares in the public market, the market price of the common shares could fall.The perception among the public that these sales will occur could also contribute to a decline in the market price of our common shares. Some of the directors have conflicts of interest as a result of their involvement with other natural resource companies. Certain of our directors also serve as directors, or have significant shareholdings in, other companies involved in natural resource exploration and development or mining-related activities.To the extent that such other companies may participate in ventures in which we may participate in, or in ventures which we may seek to participate in, the directors may have a conflict of interest.In all cases where the directors have an interest in other companies, such other companies may also compete with us for the acquisition of mineral property investments.Such conflicts of the directors may result in a material and adverse effect on our profitability, results of operation and financial condition.As a result of these conflicts of interest, we may miss the opportunity to participate in certain transactions, which may have a material adverse effect on our financial position or future business prospects. There is uncertainty related to unsettled aboriginal rights and title in British Columbia and this may adversely impact our operations and profit. Native land claims in British Columbia remain the subject of active debate and litigation.The Galore Creek project lies within the traditional territory of the Tahltan Nation and the Tahltan, like the majority of British Columbia’s First Nations, have not concluded a comprehensive treaty or land claims settlement regarding their traditional territories.There can be no guarantee that the unsettled nature of land claims in British Columbia will not create delays in project approval or unexpected interruptions in project progress, or result in additional costs to advance the project. Opposition to our operations from local stakeholders or non-governmental organizations could have a material adverse effect on us. There is an increasing level of public concern relating to the effect of mining production on its surroundings, communities and environment.Local communities and non-governmental organizations (NGOs), some of which oppose resource development, are often vocal critics of the mining industry.While we seek to operate in a socially responsible manner, opposition to extractive industries or our operations specifically or adverse publicity generated by local communities or NGOs related to extractive industries, or our operations specifically, could have an adverse effect on our reputation and financial condition or our relationships with the communities in which we operate.As a result of such opposition or adverse publicity, we may be unable to obtain permits necessary for our operations or to continue our operations as planned or at all. We have ongoing reclamation on some of our mineral properties and may be required to fund additional work that could have a material adverse effect on our financial position. Land reclamation requirements are generally imposed on mineral exploration companies (as well as companies with mining operations) in order to minimize long term effects of land disturbance.Reclamation may include requirements to: · treat ground and surface water to drinking water standards; 25 · control dispersion of potentially deleterious effluents; · reasonably re-establish pre-disturbance land forms and vegetation; and · provide adequate financial assurance to ensure required reclamation of land affected by our activities. We have been carrying out certain remediation of land disturbed by previous exploration activities at the Donlin Gold and Galore Creek projects.Exploration and other activities at the Donlin Gold and Galore Creek projects have created disturbance that must be reclaimed.The initial access road construction at the Galore Creek project also would need to be reclaimed, if the Galore Creek project is not developed.Financial resources spent on reclamation might otherwise be spent on further exploration and development programs.In addition, regulatory changes could increase our obligations to perform reclamation and mine closure activities.There can be no assurance that we will not be required to fund additional reclamation work at these sites that could have a material adverse effect on our financial position. An event of default under the Notes may significantly reduce our liquidity and adversely affect our business. Under the base indenture and supplemental indenture governing the Notes, we made various covenants to the trustee on behalf of the holders of the Notes, including to make payments of interest and principal when due and, upon undergoing a fundamental change, to offer to purchase all of the outstanding Notes.The indenture is available for review on SEDAR at www.sedar.com and on EDGAR at www.sec.gov. If there is an event of default under the Notes, the principal amount of the Notes, plus accrued and unpaid interest, if any, may be declared immediately due and payable.If such an event occurs, we could be negatively impacted financially.At November30, 2013, the principal amount remaining on the Notes was $15.8 million which is due May1, 2015. We are exposed to credit, liquidity, interest rate and currency risk. Credit risk is the risk of an unexpected loss if a customer or third party to a financial instrument fails to meet its contractual obligations.Our cash equivalents and term deposit investments are held through large Canadian financial institutions with high investment-grade ratings.These investments mature at various dates over the current operating period.The carrying amount of financial assets recorded in the financial statements, net of any allowances for losses, represents our maximum exposure to credit risk. Liquidity risk is the risk that we will not be able to meet our financial obligations as they come due.We manage liquidity risk through the management of our capital structure and financial leverage.Accounts payable, accrued liabilities and coupon interest on the convertible notes are due within one year from the balance sheet date. Interest rate risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market interest rates.The risk that we will realize a loss as a result of a decline in the fair value of the term deposit investments is limited because these investments have an original term of less than one year and are generally held to maturity.In respect of financial liabilities, the Notes are not subject to interest rate risk because they are at fixed rates.The promissory note owed to Barrick is variable with the U.S. prime rate.Based on the amount owing on the promissory note as of November30, 2013, and assuming that all other variables remain constant, a 1% change in the U.S. prime rate would result in an increase/decrease of $0.7 million in the interest accrued by us per annum.For more detail with respect to the promissory note, see Item 2, Donlin Gold Project, Alaska, below. We are exposed to the financial risk related to the fluctuation of foreign exchange rates.We operate in Canada and the United States and a portion of our expenses are incurred in Canadian dollars.A significant change in the currency exchange rate between the Canadian dollar relative to the U.S. dollar could have an effect on our results of operations, financial position or cash flows.We have not hedged our exposure to currency fluctuations.Based on our net exposures as of November30, 2013, and assuming that all other variables remain constant, a 5% depreciation or appreciation of the Canadian dollar against the U.S. dollar would result in an increase/decrease of $3.5 million in our consolidated comprehensive income (loss). Our insurance will not cover all of the potential risks associated with mining operations. Our business is subject to a number of risks and hazards generally including adverse environmental conditions, industrial accidents, labor disputes, unusual or unexpected geological conditions, ground or slope failures, cave-ins, changes in the regulatory environment and natural phenomena, such as inclement weather conditions, floods, hurricanes and earthquakes.Such occurrences could result in damage to mineral properties or production facilities, personal injury or death, environmental damage to our properties or the property of others, delays in construction or mining, monetary losses and possible legal liability. Although we maintain insurance to protect against certain risks in such amounts as we consider reasonable, our insurance will not cover all the potential risks associated with a mining company’s operations.We may also be unable to maintain insurance to cover these risks at economically feasible premiums.Insurance coverage may not continue to be available or may not be adequate to cover any resulting liability.Moreover, insurance against risks such as loss of title to mineral property, environmental pollution, or other hazards as a result of exploration and production is not generally available to us or to other companies in the mining industry on acceptable terms.We might also become subject to liability for pollution or other hazards which may not be insured against or which we may elect not to insure against because of premium costs or other reasons.Losses from these events may cause us to incur significant costs that could have a material adverse effect on our financial performance and results of operations. 26 Title and other rights to our mineral properties cannot be guaranteed and may be subject to prior unregistered agreements, transfers or claims and other defects. We cannot guarantee that title to our mineral properties will not be challenged.We may not have, or may not be able to obtain, all necessary surface rights to develop a mineral property.Title insurance is generally not available for mineral properties and our ability to ensure that we have obtained secure claim to individual mineral properties or mining concessions may be severely constrained.Our mineral properties may be subject to prior unregistered agreements, transfers or claims, and title may be affected by, among other things, undetected defects.We have not conducted surveys of all of the mineral properties in which we hold direct or indirect interests.A successful challenge to the precise area and location of these mineral properties could result in us being unable to operate on our mineral properties as permitted or being unable to enforce our rights with respect to our mineral properties.This could result in us not being compensated for our prior investment relating to the mineral property. Rising metal prices encourages mining exploration, development and construction activity, which in the past has increased demand for and cost of contract mining services and equipment. Increases in metal prices tend to encourage increases in mining exploration, development and construction activities.During past expansions, demand for and the cost of contract exploration, development and construction services and equipment have increased as well.Increased demand for and cost of services and equipment could cause project costs to increase materially, resulting in delays if services or equipment cannot be obtained in a timely manner due to inadequate availability, and increased potential for scheduling difficulties and cost increases due to the need to coordinate the availability of services or equipment, any of which could materially increase project exploration, development or construction costs, result in project delays, or both.Increased costs were a significant factor in the decision to suspend construction at the Galore Creek project in 2007 and there can be no assurance that increased costs may not adversely affect our development of our mineral properties in the future. Increased competition could adversely affect our ability to attract necessary capital funding or acquire suitable producing properties or prospects for mineral exploration in the future. The mining industry is intensely competitive.Significant competition exists for the acquisition of mineral properties producing or capable of producing metals.We may be at a competitive disadvantage in acquiring additional mineral properties because we must compete with other individuals and companies, many of which have greater financial resources, operational experience and technical capabilities than us or are further advanced in their development or are significantly larger and have access to greater mineral reserves, for the acquisition of mineral claims, leases and other mineral interests.We may also encounter increasing competition from other mining companies in our efforts to hire experienced mining professionals.Increased competition could adversely affect our ability to attract necessary capital funding or acquire suitable producing properties or prospects for mineral exploration in the future.If we are unsuccessful in acquiring additional mineral properties or qualified personnel, we will not be able to grow at the rate we desire, or at all. We may experience difficulty attracting and retaining qualified management and technical personnel to meet the needs of our anticipated growth, and the failure to manage our growth effectively could have a material adverse effect on our business and financial condition. We are dependent on the services of key executives including our President and Chief Executive Officer and other highly skilled and experienced executives and personnel focused on managing our interests and the advancement of the Donlin Gold and Galore Creek projects, in addition to the identification of new opportunities for growth and funding.Due to our relatively small size, the loss of these persons or our inability to attract and retain additional highly skilled employees required for the development of our activities may have a material adverse effect on our business or future operations. We do not currently intend to use forward sales arrangements to protect against low commodity prices; therefore, our operating results are exposed to the impact of any significant drop in commodity prices. We do not currently intend to enter into forward sales arrangements to reduce the risk of exposure to volatility in commodity prices.Accordingly, our future operations are exposed to the impact of any significant decrease in commodity prices.If such prices decrease significantly at a time when we are producing, we would realize reduced revenues.While it is not our current intention to enter into forward sales arrangements, we are not restricted from entering into forward sales arrangements at a future date. 27 There can be no assurance that we will successfully acquire additional mineral rights. Most exploration projects do not result in the discovery of commercially mineable ore deposits and no assurance can be given that any particular level of recovery of ore reserves will be realized or that any identified mineral deposit will ever qualify as a commercially mineable (or viable) ore body which can be legally and economically exploited.Estimates of reserves, mineral deposits and production costs can also be affected by such factors as environmental permitting regulations and requirements, weather, environmental factors, unforeseen technical difficulties, unusual or unexpected geological formations and work interruptions.If current exploration programs do not result in the discovery of commercial ore, we may need to write-off part or all of our investment in existing exploration stage properties, and may need to acquire additional mineral properties.Material changes in ore reserves, grades, stripping ratios or recovery rates may affect the economic viability of any project. Our future growth and productivity will depend, in part, on our ability to identify and acquire additional mineral rights, and on the costs and results of continued exploration and development programs.Mineral exploration is highly speculative in nature and is frequently non-productive.Substantial expenditures are required to: · establish ore reserves through drilling and metallurgical and other testing techniques; · determine metal content and metallurgical recovery processes to extract metal from the ore; and · permit, construct, renovate or expand mining and processing facilities. In addition, if we discover a mineral deposit, it would take several years from the initial phases of exploration until production is possible.During this time, the economic feasibility of production may change.As a result of these uncertainties, there can be no assurance that we will successfully acquire additional mineral rights. We may experience problems integrating new acquisitions into existing operations, which could have a material adverse effect on us. We may make selected acquisitions in the future, with a focus on late-stage development projects.Our success at completing any acquisitions will depend on a number of factors, including, but not limited to: · identifying acquisitions that fit our business strategy; · accurately assessing the value, strengths, weaknesses, contingent and other liabilities and potential profitability of acquisition candidates; · negotiating acceptable terms with the seller of the business or mineral property to be acquired; and · obtaining approval from regulatory authorities in the jurisdictions of the business or mineral property to be acquired. If we do make further acquisitions, any positive effect on our results will depend on a variety of factors, including, but not limited to: · assimilating the operations of an acquired business or mineral property in a timely and efficient manner; · maintaining our financial and strategic focus while integrating the acquired business or mineral property; · achieving identified and anticipated operating and financial synergies; · unanticipated costs; · diversion of management attention from existing business; · potential loss of key employees or key employees of any business acquired; · unanticipated changes in business, industry or general economic conditions that affect the assumptions underlying the acquisition; · decline in the value of acquired mineral properties, companies or securities; · implementing uniform standards, controls, procedures and policies at the acquired business, as appropriate; and · to the extent that we make an acquisition outside of markets in which it has previously operated, conducting and managing operations in a new operating environment. Acquiring additional businesses or mineral properties could place increased pressure on our cash flow if such acquisitions involve a cash consideration.The integration of our existing operations with any acquired business will require significant expenditures of time, attention and funds.Achievement of the benefits expected from consolidation would require us to incur significant costs in connection with, among other things, implementing financial and planning systems.We may not be able to integrate the operations of a recently acquired business or restructure our previously existing business operations without encountering difficulties and delays.In addition, this integration may require significant attention from our management team, which may detract attention from our day-to-day operations.Over the short-term, difficulties associated with integration could have a material adverse effect on our business, operating results, financial condition and the price of our common shares.In addition, the acquisition of mineral properties may subject us to unforeseen liabilities, including environmental liabilities, which could have a material adverse effect on us.There can be no assurance that any future acquisitions will be successfully integrated into our existing operations and such acquisition may result in a material adverse effect on our financial condition. 28 In addition, we anticipate that as we bring our mineral properties into production and as we acquire additional mineral rights, we will experience significant growth in our operations.We expect this growth to create new positions and responsibilities for management and technical personnel and to increase demands on our operating and financial systems.There can be no assurance that we will successfully meet these demands and effectively attract and retain additional qualified personnel to manage our anticipated growth.The failure to attract such qualified personnel to manage growth effectively could have a material adverse effect on our business, financial condition and results of operations. We may have unknown liabilities in connection with acquisitions. As part of our acquisitions, we have assumed liabilities and risks.While we conducted due diligence, there may be liabilities or risks that we failed, or were unable, to discover in the course of performing the due diligence investigations or for which we were not indemnified.Any such liabilities, individually or in the aggregate, could have a material adverse effect on our financial position and results of operations. We may be subject to legal proceedings. Due to the nature of our business, we may be subject to a variety of regulatory investigations, claims, lawsuits and other proceedings in the ordinary course of our business.The results of these legal proceedings cannot be predicted with certainty due to the uncertainty inherent in litigation, including the effects of discovery of new evidence or advancement of new legal theories, the difficulty of predicting decisions of judges and juries and the possibility that decisions may be reversed on appeal.There can be no assurances that these matters will not have a material adverse effect on our business. Global climate change is an international concern, and could impact our ability to conduct future operations. Global climate change is an international issue and receives an enormous amount of publicity.We would expect that the imposition of international treaties or U.S. or Canadian federal, state, provincial or local laws or regulations pertaining to mandatory reductions in energy consumption or emissions of greenhouse gasses could affect the feasibility of mining projects and increase operating costs. Our projects are not directly threatened by current predictions of sea level rise because all of them are located inland at elevations from 100 meters to 4,000 meters above sea level.However, changes in sea levels could affect ocean transportation and shipping facilities, which would be used to transport supplies, equipment and personnel to our projects and products from those projects to world markets. Extreme weather events (such as increased frequency or intensity of hurricanes, increased snow pack, prolonged drought) have the potential to disrupt operations at our projects.Where appropriate, our projects have developed emergency plans for managing extreme weather conditions; however, extended disruptions to supply lines due to extreme weather could result in interruption of activities at the project sites, delay or increase the cost of construction of the projects, or otherwise adversely affect our business. We may fail to achieve and maintain the adequacy of internal control over financial reporting as per the requirements of the Sarbanes-Oxley Act. We have documented and tested our internal control procedures in order to satisfy the requirements of Section404 of the Sarbanes-Oxley Act (SOX).SOX requires an annual assessment by management of the effectiveness of our internal control over financial reporting and an attestation report by our independent auditors addressing this assessment.At November30, 2013, management concluded that our internal control over financial reporting was effective.We may in the future fail to achieve and maintain the adequacy of our internal control over financial reporting, as such standards are modified, supplemented or amended from time to time, and we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section404 of SOX. Our failure to satisfy the requirements of Section404 of SOX on an ongoing, timely basis could result in the loss of investor confidence in the reliability of our financial statements, which in turn could harm our business and negatively impact the trading price of our shares.In addition, any failure to implement required new or improved controls, or difficulties encountered in their implementation, could harm our operating results or cause us to fail to meet our reporting obligations.Future acquisitions of companies may provide us with challenges in implementing the required processes, procedures and controls in our acquired operations.Acquired companies may not have disclosure control and procedures or internal control over financial reporting that are as thorough or effective as those required by securities laws currently applicable to us. 29 No evaluation can provide complete assurance that our internal control over financial reporting will detect or uncover all failures of persons within the Company to disclose material information otherwise required to be reported.The effectiveness of our internal controls and procedures could also be limited by simple errors or faulty judgments.In addition, should we expand in the future, the challenges involved in implementing appropriate internal controls over financial reporting will increase and will require that we continue to improve our internal controls over financial reporting.Although we intend to devote substantial time and incur substantial costs, as necessary, to ensure compliance, we cannot be certain that we will be successful in complying with Section404 of SOX on an ongoing basis. We are subject to increased regulatory compliance costs relating to the Dodd-Frank Act. In July 2010, the “Dodd-Frank Wall Street Reform and Consumer Protection Act” (“Dodd-Frank Act”) was enacted, representing an overhaul of the framework for regulation of U.S. financial markets.The Dodd-Frank Act calls for various regulatory agencies, including the SEC and the Commodities Futures Trading Commission, to establish regulations for implementation of many of the provisions of the Dodd-Frank Act, and we anticipate that these new regulations will provide additional clarity regarding the extent of the impact of this legislation on us.If our efforts to comply with new laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice, regulatory authorities may initiate legal proceedings against us and our business may be harmed.Dodd-Frank also requires companies in the mining industry to disclose substantial additional information in their periodic reports filed with the SEC about safety issues relating to their mining operations and will require us to disclose on an annual basis, once a final rule becomes effective, certain payments made by us, our subsidiaries or entities we control, to the U.S. government and foreign governments, including sub-national governments.This heightened scrutiny could generate negative publicity for the mining industry, increase the cost of compliance with mining regulations or result in the passage of new laws and regulations, any of which could negatively affect our business results.We may also need to incur additional costs and invest additional resources, including management’s time, in order to comply with the new regulations and anticipated additional reporting and disclosure obligations.While we are not able to assess the full impact of the Dodd-Frank Act until all the implementing regulations have been adopted, based on the information available to us at this time, we do not believe provisions of the regulations implementing the Dodd-Frank Act will have a material adverse effect on our financial position, results of operations or cash flows. Acquiring, holding or disposing of our securities may have tax consequences under the laws of Canada and the United States that are not disclosed in this Annual Report on Form10-K and, in particular, potential investors should be aware thatwe believe wearelikely a “passive foreign investment company” under the U.S. Internal Revenue Code,which mayhave adversetax consequences for investors in the United States. Acquiring, holding or disposing of our securities may have tax consequences under the laws of Canada and the United States that are not disclosed in this Annual Report on Form10-K. In particular, potential investors that are U.S. taxpayers should be aware that we may be considered a “passive foreign investment company” under Section1297(a) of the U.S. Internal Revenue Code (a PFIC).We believe that we werelikely a PFICfor our tax year ended November30, 2013 and may be a PFIC for our current and future tax years.PFIC classification is fundamentally factual in nature, generally cannot be determined until the close of the tax year in question, and is determined annually.Additionally, the analysis depends, in part, on the application of complex U.S. federal income tax rules, which are subject to differing interpretations.In any tax year in which we are a PFIC, a U.S. taxpayer will be required to file an annual report with the Internal Revenue Service containing such information as Treasury Regulations or other tax rules may require. Any gain recognized on the sale of common shares of a PFICand any excess distributions paid on the common shares of a PFICmust be ratably allocated to each day in a U.S. taxpayer’s holding period for the common shares.The amount of any such gain or excess distribution allocated to prior years of such U.S. taxpayer’s holding period for the common shares generally will be subject to U.S. federal income tax at the highest tax applicable to ordinary income in each such prior year, and the U.S. taxpayer will be required to pay interest on the resulting tax liability for each such prior year, calculated as if such tax liability had been due in each such prior year. Alternatively, a U.S. taxpayer that makes a timely “QEF election” generally will be subject to U.S. federal income tax on such U.S. taxpayer’s pro rata share of our “net capital gain” and “ordinary earnings” (calculated under U.S. federal income tax rules), regardless of whether such amounts are actually distributed by us.U.S. taxpayers should be aware that there can be no assurance that we will satisfy record-keeping requirements or that we will supply U.S. taxpayers with required information under the QEF rules, in event that we are a PFIC and a U.S. taxpayer wishes to make a QEF election.As a second alternative, a U.S. taxpayer may make a “mark-to-market election” if we are a PFIC and the common shares are marketable stock.A U.S. taxpayer that makes a mark-to-market election generally will include in gross income, for each taxable year in which we are a PFIC, an amount equal to the excess, if any, of (a) the fair market value of the common shares as of the close of such taxable year over (b) such U.S. taxpayer’s tax basis in such common shares. Investors should consult their tax advisors as to the tax consequences of an investment in our securities. 30 We are a Canadian company and U.S. investors may have difficulty bringing actions and enforcing judgments under U.S. securities laws. Investors in the United States or in other jurisdictions outside of Canada may have difficulty bringing actions and enforcing judgments against us, our directors, our executive officers and some of the experts named in this Annual Report on Form10-K based on civil liabilities provisions of the federal securities laws or other laws of the United States or any state thereof or the equivalent laws of other jurisdictions of residence. Item 1B.Unresolved Staff Comments None. 31 Item 2.Properties The following descriptions summarize selected information about our 50% interest in the Donlin Gold project located in Alaska, USA and our 50% interest in the Galore Creek project located in British Columbia, Canada.Both of these mineral projects are without known reserves, as defined under SEC Industry Guide 7.The disclosure in this Annual Report on Form10-K of a scientific or technical nature for our mineral properties is based on the following technical reports prepared in accordance with NI 43-101: (i) “Donlin Creek Gold Project Alaska, USA, NI 43-101 Technical Report on Second Updated Feasibility Study” (“Donlin Gold FS”) for the Donlin Gold project in southwestern Alaska, USA, effective date November18, 2011 and amended and filed on January20, 2012.The independent technical report was prepared for NOVAGOLD by Kirk Hanson, P.E., Gordon Seibel, R.M. SME., and Tony Lipiec, P.Eng., all of whom are Qualified Persons as defined in NI 43-101.The Donlin Gold FS has been filed with the securities regulatory authorities in each province of Canada and with the SEC. Portions of the following information are based on assumptions, qualifications and procedures that are not fully described herein.References should be made to the full text of the Donlin Gold FS which is available for review on EDGAR at www.sec.gov and on SEDAR at www.sedar.com. (ii) “Galore Creek Copper-Gold Project NI 43-101 Technical Report on Pre-Feasibility Study, British Columbia – Canada” (the PFS) for the Galore Creek project in northwestern British Columbia, Canada, effective date July27, 2011 and filed on September12, 2011.The independent technical report was prepared for GCMC, NOVAGOLD and Teck Resources Inc. (“Teck”) by Robert Gill, P.Eng., Jay Melnyk, P.Eng., Greg Wortman, P.Eng., Greg Kulla, P.Geo., and Dana Rogers, P.E., all of whom are Qualified Persons as defined in NI 43-101.The PFS has been filed with the securities regulatory authorities in each province of Canada and with the SEC. Portions of the following information are based on assumptions, qualifications and procedures which are not fully described herein.References should be made to the full text of the PFS which is available for review on EDGAR at www.sec.gov and on SEDAR at www.sedar.com. Heather White, B.Sc., P.Eng., who is a consultant to the Company and a "qualified person" under the NI 43-101, has approved the scientific and technical information included in this Annual Report on Form 10-K related to: (1) Donlin Gold since the issuance of the technical report filed on January 23, 2012, and (2) Galore Creek since the issuance of the technical report filed on September 12, 2011. Cautionary Note to U.S. Investors: This section and other sections of this Annual Report on Form10-K contain the terms “measured mineral resources,” “indicated mineral resources,” “inferred mineral resources,” “proven mineral reserves,” and “probable mineral reserves” as defined in accordance with NI 43-101.Please note the following regarding these terms: “Proven mineral reserves” and “probable mineral reserves” – The definitions of proven and probable mineral reserves used in NI 43-101 differ from the definitions for “proven reserves” and “probable reserves” as found in SEC Industry Guide 7.Accordingly, our disclosures of mineral reserves herein may not be comparable to information from U.S. companies subject to reporting and disclosure requirements of the SEC. “Measured mineral resources” and “indicated mineral resources” – we advise U.S. investors that although these terms are recognized and required by Canadian regulations, these terms are not defined in SEC Industry Guide 7 and the SEC does not normally permit such terms to be used in reports and registration statements filed with the SEC. U.S. investors are cautioned not to assume that any part or all of the mineral deposits in these categories will ever be converted into reserves. “Inferred mineral resources” – we advise U.S. investors that although this term is recognized by Canadian regulations, the SEC does not recognize it.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of a feasibility study or prefeasibility study, except in rare cases.The SEC normally only permits an issuer to report mineralization that does not constitute “reserves” as in-place tonnage and grade without reference to unit measures.U.S. investors are cautioned not to assume that any part or all of an inferred mineral resource exists or is economically or legally minable. 32 Donlin Gold Project, Alaska The Donlin Gold project is an advanced-stage gold project held by Donlin Gold, a limited liability company that is owned 50% by our wholly-owned subsidiary, NOVAGOLD Resources Alaska, Inc. and 50% by Barrick’s wholly-owned subsidiary, Barrick Gold U.S. Inc.The Donlin Gold project is located in southwestern Alaska on private, Alaska Native-owned mineral and surface land and Alaska state mining claims.The 81,361 acre (32,926 hectare) property hosts a gold deposit currently estimated at 33.8 million ounces of proven and probable reserves averaging 2.09 grams per tonne.We believe that significant exploration potential remains in the Donlin Gold district, with prospects to increase mine life and/or justify future production expansions. We entered into a limited liability company agreement with Barrick (“LLC Agreement”) dated December1, 2007 that provided for the creation of Donlin Gold, which is jointly owned by us and Barrick on a 50/50 basis.Pursuant to the LLC Agreement, we agreed to reimburse Barrick out of future mine production cash flow for a portion of Barrick’s prior expenditures in the Donlin Gold project.As of November30, 2013, the promissory note, including accrued interest, amounted to approximately $71.7 million.Funding is currently shared by both parties on a 50/50 basis. Except for the information contained under the heading “Item 1, Recent Developments – Donlin Gold” or as otherwise stated, the scientific and technical information regarding the Donlin Gold project in this Annual Report on Form10-K is based on the Donlin Gold FS. Property Description and Location The Donlin Gold property is located in the Kuskokwim region of southwestern Alaska.The property is under lease (the “Mining Lease”) for subsurface rights from Calista Corporation (“Calista”) and surface rights (the “Surface Use Agreement”) from The Kuskokwim Corporation (TKC), two Alaska Native corporations.Calista is one of 13 regional Alaska Native corporations established as part of the Alaska Native Claims Settlement Act of 1971 (ANCSA) and under ANCSA has title to the subsurface estate in the region.TKC was formed in 1977 when the ANCSA village corporations of Lower Kalskag, Upper Kalskag, Aniak, Chuathbaluk, Napaimute, Crooked Creek, Red Devil, Georgetown, Sleetmute and Stony River, which are located along the middle region of the Kuskokwim River, merged.Under ANCSA, TKC has title to extensive surface estate in the region, including most of the project lands. 33 Other lands required for offsite infrastructure, such as the Jungjuk port site, the road to the port site and gas pipeline are categorized as Native, State of Alaska conveyed, or Bureau of Land Management (BLM) lands.Rights-of-way will be required from other Alaska Native corporations, the state of Alaska and BLM for the road and pipeline alignments that cross Native corporation, state and federal lands. Permits Donlin Gold has maintained all of the necessary permits for exploration, camp facilities, and related activities.These permits are active with the Alaska Department of Natural Resources (hard rock exploration, temporary water use), the U.S. Army Corps of Engineers (individual 404 and nationwide 26), U.S. Bureau of Land Management (rights-of-way), Alaska State Department of Conservation (wastewater, drinking water, food handling), the Alaska Department of Fish and Game (title 16 – fish), Federal Aviation Administration (airport), and other State, Federal and private entities.Current permits have allowed exploration and associated feasibility study supporting test work to be conducted under appropriate state and federal laws. On August7, 2012, we announced that Donlin Gold commenced permitting of the project by submitting a draft Plan of Operations and Section404 of the U.S. Clean Water Act draft permit application to federal and state regulators.The Section404 permit application initiated the environmental review process under NEPA which involves preparation of an EIS. The Corps selected URS, an independent contractor to prepare the EIS. The Notice of Intent for the EIS was published in the Federal Register on December14, 2012 and the NEPA public scoping process was completed March29, 2013.During the remainder of 2013, Donlin Gold worked to address the remaining data needs for the EIS. Throughout 2013, Donlin Gold also continued to provide application materials and maintained ongoing dialogue with the agencies that will issue the key permits and authorizations needed for the Donlin Gold project, including the air quality, water discharge, dam safety, wetlands, water use, fish habitat, and pipeline permits.The Corps and the NEPA contractor are working towards planned issuance of a preliminary draft EIS for agency review in late 2014. An extensive list of additional federal and state government permits and approvals must be obtained before the Donlin Gold project can commence construction.Preparation of the applications for many of these permits and approvals requires additional, more detailed engineering that was not part of the Donlin Gold FS. Completion of this engineering will require a significant investment of funds, time, and other resources by Donlin Gold and its contractors.Also, the Donlin Gold board must approve a construction program and budget before construction of the Donlin Gold project can begin.The timing of the required engineering work, of the Donlin Gold board’s approval of a construction program and budget, as well as the receipt of all required governmental permits and approvals will determine whether and when construction of the Donlin Gold project will begin.Project delays also could occur as a result of public opposition, limitations in regulatory staff resources during regulatory review, or project changes made by Donlin Gold. Mineral Tenure The Mining Lease currently includes mineral rights leased from Calista, which holds the subsurface (mineral) estate for Native-owned lands in the region.The leased land is believed to contain 20,101 hectares (49,671 acres).Calista also owns the surface estate on a portion of these lands.The Surface Use Agreement with TKC, which owns the surface estate of the remaining lands, grants non-exclusive surface use rights to Donlin Gold for mining activities.All of the lands subject to the Mining Lease and Surface Use Agreement have been conveyed to Calista and TKC by the Federal Government.Donlin Gold is engaged in negotiations with TKC regarding amendments to the Surface Use Agreement. In addition to the leased land, Donlin Gold holds 242 State of Alaska mineral claims comprising 12,853 hectares (31,760 acres) in the Kuskokwim and Mt. McKinley recording districts primarily surrounding the lands subject to the Mining Lease and Surface Use Agreement.Of the Alaska mineral claims, 3 claims are on state selected lands; 158 claims are tentatively approved for conveyance from the Federal to State government subject to official surveying.These claims have not been legally surveyed.All claims are either 16.2 hectares (40 acres) or 64.8 hectares (160 acres) in size. Accessibility and Climate The Donlin Gold property is located in southwestern Alaska, approximately 20 kilometers north of the village of Crooked Creek on the Kuskokwim River.The Kuskokwim River is a regional transportation route and is serviced by commercial barge lines.A 25 kilometer long winter road, designated as an Alaska State Highway route and transportation corridor, accesses the property from the barge landing at the village of Crooked Creek.The Donlin Gold project currently has an all-season, soft-sided camp with facilities to house up to 150 people.An adjacent 1,500 meter long airstrip is capable of handling aircraft as large as C-130 Hercules (42,000 pounds or 19,050 kilograms), allowing efficient shipment of personnel, some heavy equipment, and supplies.The Donlin Gold project can be reached directly by charter air facilities out of both Anchorage, 450 kilometers to the east and Aniak, 80 kilometers to the west. 34 The project area is one of low topographic relief on the western flank of the Kuskokwim Mountains.Elevations range from 150 meters to 640 meters.Ridges are well rounded and easily accessible by all-terrain vehicle.Hillsides are forested with black spruce, tamarack, alder, birch and larch.Soft muskeg and discontinuous permafrost are common in poorly drained areas at lower elevations.The area has a relatively dry interior continental climate with typically less than 50 cm (20 inches) total annual precipitation.Summer temperatures are relatively warm and may reach nearly 30°C (83°F).Minimum temperatures may fall to well below -42°C (-45°F) during the cold winter months. The Donlin Gold project is currently isolated from power and other public infrastructure.Sufficient space is available to house the various facilities, including personnel housing, stockpiles and processing plants.Ample water supply is available from surface and subsurface sources.Power is produced by on-site generators. Exploration History Year Company Work Performed Results 1909 to 1956 Various prospectors and placer miners Gold discovered in 1909.Placer mining by hand, underground, and hydraulic methods. Total placer gold production of approximately 30,000ounces. 1970s to present Robert Lyman and heirs Resumed sluice mining in Donlin Gold area and placer mined Snow Gulch. First year of mining Snow Gulch produced best results, with 800ounces of gold recovered.Donlin Gold has obtained an agreement with the Lyman family to consolidate the land package around the proposed mine. 1974, 1975 Resource Associates of Alaska (RAA) Regional mineral potential evaluation for Calista.Soil grid and three bulldozer trenches dug in Snow Gulch area. Soil, rock, and vein samples have anomalous gold values.Trench rock sample results range from 2 to 20grams per tonnegold. 1984 to 1987 Calista Corporation Minor work.Geologists from various mining companies, including Cominco and Kennecott, visit the property. Lyman Resources Auger drilling for placer evaluation finds abundant gray, sulfide rich clay near Quartz Gulch. Assays of cuttings average over 7 grams per tonne gold.Initial discovery of Far Side (“Carolyn”) prospect. Calista Corporation Rock sampling of ridge tops and auger drill sampling of Far Side prospect. Anomalous gold values from auger holes:best result 9.7grams per tonne gold. 1988 to 1989 Western Gold Exploration and Mining Co. (WestGold) Airborne geophysics, geological mapping, and soil sampling over most of the project area.Total of 13,525 meters of D9 Cat trenching at all prospects.Over 15,000 soil, rock chip, and auger samples collected.Drilling included 3,106 feet of AX core drilling, 404 meters in 239 auger holes, and 10,423 meters of RC drilling (125holes).First metallurgical tests and petrographic work. Initial work identified eight prospects with encouraging geology (Snow, Dome, Quartz, Carolyn, Queen, Upper Lewis, Lower Lewis, and Rochelieu).Drilling at most of these prospects led to identification of the Lewis areas as having the best bulk-mineable potential.Mineral resource estimate completed. Teck Exploration Ltd. D-9 Cat trenching (1,400meters) and two 500 meter soil lines in Lewis area.Petrographic, fluid inclusion, and metallurgical work. Identified new mineralized areas, updated Mineral resource estimate. 1995 to 2000 Placer Dome 87,383 meters of core, 11,909 meters of RC drilling and 8,493 meters of trenching.Environmental monitoring and assessment. Drilled the American Creek magnetic anomaly (ACMA), discovered the ACMA deposit.Numerous mineral resource estimation iterations. 2001 to 2002 NOVAGOLD 46,495 meters of core, 38,022meters of RC drilling, 89.5 meters of geotechnical drilling, and 268 meters of water monitoring holes. Filed a preliminary assessment report on the project.Updated resource estimate. 35 Year Company
